Order entered January 8, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-11-01495-CR

                           JONATHAN BRUCE REED, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F81-01988-K

                                           ORDER
       The Court previously ordered the Dallas County District Clerk to file supplemental

clerk’s records containing the indictment as well as other documents filed in this case. The

Court has received the other documents, but neither the clerk’s record nor the supplemental

clerk’s records contain the indictment.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, a supplemental record containing copies of the indictment and the State’s

December 16, 2010 motion to amend the indictment.

       We DIRECT the Clerk to transmit copies of this order, by electronic transmission, to the

Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk, Criminal
Records Division; and to counsel for all parties.




                                                    /s/    DAVID W. EVANS
                                                          JUSTICE